Case 1:19-cv-03826-ER Document 51-2 Filed 05/10/19 Page 1 of 13




              Exhibit A
           Case 1:19-cv-03826-ER Document 51-2 Filed 05/10/19 Page 2 of 13




                                             SCHEDULE A

Custodian of Records
Deutsche Bank AG

The time period applicable to this subpoena is January 1, 2010 through the present, except for
Items 1(i) and 6(1), for which there is no time limitation.

Please provide complete and unredacted copies of the following documents by May 6, 2019:

1. With respect to:


            Donald J. Trump
            Donald Trump, Jr.
            Eric Trump
            Ivanka Trum

       •    The Donald J. Trump Revocable Trust
       •    Trump Organization Inc.
       •    Trump Organization LLC
       •    DJT Holdings LLC
       •    DJT Holdings Managing Member LLC
       •    Trump Acquisition LLC
       •    Trump Acquisition Corp.
       •    any other name, alias, code name, code number, or entity used in lieu of any of the
            individuals or entities named above or members of their immediate family

or any account (including, but not limited to, any money market, securities, or trading account or
any loan account or structure) in the name of any of the above-named individuals or entities (or
any other name, alias, code name, code number, or entity used in lieu of any of the named
individuals or entities) or members of their immediate family, individually or with other parties,
as well as any account in which any of the above-named individuals or entities are or were, or
have been identified as being, a trustee, settlor or grantor, beneficiary, or beneficial owner, or in
which any of the individuals or entities have or have had in any way control over, individually or
with others:

  i.        any document related to account applications, opening documents, KYC, due diligence,
            and closing documents, including, but not limited to, any document identifying:
               a. any financial relationship, transactions, or ties between the above-named
                   individuals or entities and any foreign individual, entity, or government;
               b. any interest held by any foreign individual, entity, or government in the above-
                   named accounts;
               c. any trustee, settlor, grantor, administrator, controlling party, protector,
                   beneficiary, beneficial owner, or signatory; and
               d. any relationship manager or account manager;


                                                    1
      Case 1:19-cv-03826-ER Document 51-2 Filed 05/10/19 Page 3 of 13




      any monthly or other periodic account statement, including, but not limited to, any such
      document showing any incoming or outgoing funds transfers involving the above-named
      individuals, entities, and accounts and any foreign individual, entity, or government;
      any document related to any domestic or international transfer of funds in the amount of
      $10,000 or more, including, but not limited to, any wire transfer, check, cash letter,
      cashier's check, book entry transfer, or other such documents showing the originator,
      beneficiary, source of funds, and destination of such transfer, including whether any party
      to such transfer was a foreign individual, entity, or government;
iv.   any summary or analysis of domestic or international account deposits, withdrawals, and
      transfers, including, but not limited to, sources of deposits and the destination of
      withdrawals/transfers, including any wire transfer, check, cash letter, cashier's check, or
      other monetary instrument, including, but not limited to, any summary or analysis of
      financial relationships, transactions, or ties between the above-named individuals,
      entities, and accounts and any foreign individual, entity, or government;
v.    any document related to monitoring for, identifying, or evaluating possible suspicious
      activity, including suspicious activity identified by Deutsche Bank AG's
      surveillance/monitoring program or referred by any employee or third-party, including,
      but not limited to, suspicious activity relating to relationships, transactions, or ties
      between the above-named individuals, entities, and accounts and any foreign individual,
      entity, or government;
vi.   any document related to any investment, bond offering, line of credit, loan, mortgage,
      syndication, credit or loan restructuring, or any other credit arrangement or arrangement
      to raise or provide funding, including, but not limited to, those involving any foreign
      individual, entity, or government, or any other third party, including, but not limited to:
          a. application and account opening documents, including, but not limited to, any
               such document showing any financial relationship, transactions, or ties between
              the above-named individuals or entities and any foreign individual, entity, or
               government;
          b. KYC and due diligence, including, but not limited to, any such materials showing
              any financial relationship, transaction, or ties between the above-named
               individuals or entities and any foreign individual, entity, or government;
          c. personal or third-party guarantees, including, but not limited to, any guarantee
              provided by a foreign individual, entity, or government;
          d. collateral and appraisals for any underlying assets, including any asset in which a
              foreign individual, entity, or government has any interest and any asset located in
              a foreign country or jurisdiction;
          e. any financial information provided by the borrower (or prospective borrower) or
              otherwise obtained by Deutsche Bank AG, including, but not limited to:
                     1. financial statements (including those showing any revenue, interest, or
                        other income generated from, or payments made to, any foreign
                        individuals, entities, or governments);
                     2. statements of net worth (including those showing any foreign assets and
                        liabilities);
                     3. debt schedules (including those showing any debts owed to any foreign
                        individuals, entities, or governments);



                                               2
       Case 1:19-cv-03826-ER Document 51-2 Filed 05/10/19 Page 4 of 13




                     4. business operating statements (including, but not limited to, those
                         showing any revenue, interest, or other income generated from, or
                         payments made to, any foreign individuals, entities, or governments);
                     5. cash flow statements (including, but not limited to, those showing any
                         revenue, interest, or other income generated from, or payments made to,
                         any foreign individuals, entities, or governments);
                     6. bank and brokerage account records (including those relating to any
                         such accounts held at foreign banks or other foreign financial
                         institutions);
                     7. tax returns and schedules (including, but not limited to, those showing
                         all foreign sources of income, all foreign debt payments, all interests
                         held by the taxpayer in any foreign business entity or bank/brokerage
                         account, and all interests held by any foreign individual, entity, or
                         government in any of the taxpayer's business entities); and
                     8. records of any bankruptcies;
            f. offering memoranda, including, but not limited to, any such document that shows
               any financial relationships, transactions, or ties between the above-named
               individuals, entities, or accounts and any foreign individual, entity, or
               government;
            g. communications involving the underwriting or credit risk management units,
               credit risk committee, reputational risk committee, management and supervisory
               boards, or similar units or bodies, including any such communication relating to
               any financial relationships, transactions, or ties between the above-named
               individuals, entities, or accounts and any foreign individual, entity, or
               government; and
            h. term sheets, including those showing the involvement of any foreign individual,
               entity, or government in the transaction;
            i. risk assessments, risk ratings, and risk upgrades or downgrades, including those
               relating to any financial relationships, transactions, or ties between the above-
               named individuals, entities, or accounts and any foreign individual, entity, or
               government;
            j. credit assessment memoranda and credit reports, including, but not limited to,
               those assessing any financial relationships, transactions, or ties between the
               above-named individuals, entities, or accounts and any foreign individual, entity,
               or government;
            k. closing documents and loan documentation, including, but not limited to, any
               such document showing any role that any foreign individual, entity, or
               government had in the transaction; and
            1. periodic loan statements, loan monitoring records, and records relating to any
               refinancing, restructuring, modification, repayment, forgiveness, foreclosure, or
               default, including any such document showing any role that any foreign
               individual, entity, or government had in the refinancing, restructuring,
               modification, repayment, forgiveness, foreclosure, or default;
vii.    any document related to any request for information issued or received by Deutsche Bank
        AG pursuant to Sections 314(a) or 314(b) of the USA PATRIOT Act, Pub. L. 107-56,
        including, but not limited to, any such document relating to any financial relationships,


                                                3
        Case 1:19-cv-03826-ER Document 51-2 Filed 05/10/19 Page 5 of 13




         transactions, or ties between the above-named individuals, entities, or accounts and any
         foreign individual, entity, or government;
viii.    an document • ossessed or enerated b or communications involvin

                          Selected Deutsche Bank Employees

                       relating to any of the above-named individuals, entities, accounts, or
         transactions, particularly, but not limited to, any such document or communication
         relating to any financial relationships, transactions, or ties between the above-named
         individuals, entities, or accounts and any foreign individual, entity, or government;
 ix.     any document not otherwise kept in customary record-keeping systems (including, but
         not limited to, any document in any personal file or desk file), related to any of the
         above-named individuals, entities, or accounts and/or any issue or document identified in
         items i through viii above, including, but not limited to, any such document relating to
         any financial relationships, transactions, or ties between the above-named individuals,
         entities, or accounts and any foreign individual, entity, or government; and
  x.     any document provided to, discussed with, or generated by any member of Deutsche
         Bank AG's Management Board, Supervisory Board, or Reputational Risk Committee
         related to any of the above-named individuals, entities, or accounts and/or any issue or
         document identified in items i through ix above, including, but not limited to, any such
         document relating to any financial relationships, transactions, or ties between the above-
         named individuals, entities, and accounts and any foreign individual, entity, or
         government.

2. Any document related to Deutsche Bank AG's                           program, including, but not
limited to, an report or analysis related to the decision to identify an individual or entity as a
                ; any tracking list of               ; an document related to any changes in the
                 tracking lists; any periodic review of                ; any internal corres ondence,
meeting minutes, or notes relating to                   ; any memoranda relating to
prepared for Deutsche Bank AG's internal credit and risk committees or management and
supervisory boards; and any such document or communication relating to any financial
relationship, transaction, or tie between any                  (or any account held by a
      ) and any foreign individual, entity, or government.

3. An document related to any review or analysis performed by Deutsche Bank AG entitled
                        or any similar study, review, or analysis, including, but not limited to,
any such document relating to any financial relationship, transaction, or tie between the relevant
account holders or customers and any foreign individual, entity, or government.

4. With respect to the following events or activities:




                                                 4
       Case 1:19-cv-03826-ER Document 51-2 Filed 05/10/19 Page 6 of 13




  i.    any document related to any review or analysis of those events or activities conducted by
        or possessed by Deutsche Bank AG or its agents or representatives, including, but not
        limited to, any document related to any Deutsche Bank AG personnel facilitating or
        involved in any of those events or activities, the identity of any third-party individual or
        entity, or the beneficial owner of any third-party entity, involved in any of those events or
        activities;
        any record of any transaction involved in, or related to, any of those events or activities;
        any document related to any request for information issued or received pursuant to
        Sections 314(a) or 314(b) of the USA PATRIOT Act, Pub. L. 107-56; and
 iv.    any document provided to, discussed with, or generated by any member of Deutsche
        Bank AG's management board or supervisory board related to any event or activity
        identified above and/or any issue or document identified in items i through iii above.

5. Any document related to any review, stud , anal sis, or communication to or from any U.S.
federal, state, or local agency regarding any                     or immediate family member,
including, but not limited to, any government official or entity in which such an individual has
been identified as a trustee, settlor, or grantor, beneficiary, beneficial owner, or has or had in any
way control over, individually or with others.

6. With respect to:




or any account (including, but not limited to, any money market, securities, or trading account or
any loan account or structure) in the name of any of the above-named entities, as well as any
account in which any of the entities have or have had in any way control over, individually or
with others:

        any document related to account applications, opening documents, KYC, due diligence,
        and closing documents, including any document identifying:
           a. any trustee, settlor, grantor, administrator, controlling party, protector,
               beneficiary, beneficial owner, or signatory; or


                                                  5
        Case 1:19-cv-03826-ER Document 51-2 Filed 05/10/19 Page 7 of 13




             b. any relationship manager or account manager;
         any monthly or other periodic account statement;
         any document related to any domestic or international transfer of funds in the amount of
         $10,000 or more, including, but not limited to, any wire transfer, check, cash letter,
         cashier's check, book entry transfer, or other document indicating the originator,
         beneficiary, source of funds, or destination of such transfer;
 iv.     any summary or analysis of domestic and international account deposits, withdrawals,
         and transfers, including, but not limited to, sources of deposits and the destination of
         withdrawals/transfers, including any wire transfer, check, cash letter, cashier's check, or
         other monetary instrument;
  v.     any document related to monitoring for, identifying, or evaluating possible suspicious
         activity, including suspicious activity identified by Deutsche Bank AG's
         surveillance/monitoring program or referred by any employee or third-party, including,
         but not limited to, possible suspicious activity relating to foreign individuals and entities
         and international funds transfers;
 vi.     any document related to any agreement, business relationship, or business venture
         (including, but not limited to, joint underwritings, loans, financings or securitizations
         such as CD0s) between Deutsche Bank AG and any of the above-named entities;
vii.     any document related to any request for information issued or received by Deutsche Bank
         AG pursuant to Sections 314(a) or 314(b) of the USA PATRIOT Act, Pub. L. 107-56;
viii.    any document not otherwise kept in customary record-keeping systems (including, but
         not limited to, any document in any personal file or desk file), related to any entity
         identified above and/or any issue or document identified in items i through vii above; and
 ix.     any document provided to, discussed with, or generated by any member of Deutsche
         Bank's Management Board, Supervisory Board, or Group Reputational Risk Committee
         related to any entity identified above and/or any issue or document identified in items i
         through viii above.

7. Any document related to any periodic, special, or other review conducted by or for Deutsche
Bank AG of any of the individuals, entities, accounts, or transactions identified in items 1 and 6
above, including, but not limited to, any relationship or account history, exposure reports,
particular transactions, management and servicing, or any other review associated with Deutsche
Bank AG's policies and procedures for loan/credit risk analysis or accounts related to
correspondent banking, private banking, public figures, politically prominent persons, or their
family members, including, but not limited to, any such document relating to any financial
relationships, transactions, or ties between the above-named individuals, entities, and accounts
and any foreign individual, entity, or government.

8. An document related to any communication sent or received by Selected
Deutsche Bank Employees          concerning any individual, entity, or any issue or document
identified in items 1 through 7 above, including, but not limited to, any entity in which such
an individual has been identified as a trustee, settlor, or grantor, beneficiary, beneficial
owner, or has or had in any way control over, individually or with others, or any
government official.




                                                   6
     Case 1:19-cv-03826-ER Document 51-2 Filed 05/10/19 Page 8 of 13




                     RESPONDING TO COMMITTEE SUBPOENAS

In responding to the document request, please apply the instructions and definitions set
forth below:

                                       INSTRUCTIONS

1.     In complying with this request, you should produce all responsive documents in
unredacted form that are in the possession, custody, or control or otherwise available to
Deutsche Bank AG or its agents, employees, or representatives, regardless of whether the
documents are possessed directly by you.

2.    Documents responsive to the request should not be destroyed, modified,
removed, transferred, or otherwise made inaccessible to the Committee.

3.      In the event that any entity, organization, or individual named in the request has been,
or is currently, known by any other name, the request should be read also to include such
other names under that alternative identification.

4.     Each document should be produced in a forni that may be copied by standard
copying machines.

5.      When you produce documents, you should identify the paragraph(s) and/or clause(s)
in the Committee's request to which the document responds.

6.      Documents produced pursuant to this request should be produced in the order in
which they appear in your files and should not be rearranged. Any documents that are
stapled, clipped, or otherwise fastened together should not be separated. Documents
produced in response to this request should be produced together with copies of file labels,
dividers, or identifying markers with which they were associated when this request was
issued. Indicate the office or division and person from whose files each document was
produced. Documents produced on paper (those from paper files that you choose to produce
as such) shall not contain any permanent fasteners (i.e., staples), but shall be separated based
on the divisions between documents as it is maintained in the custodian's files by non-
permanent fasteners (e.g., paper clips, binder clips, rubber bands) or a non-white slip sheet.

7.      Each folder and box should be numbered, and a description of the contents of each
folder and box, including the paragraph(s) and/or clause(s) of the request to which the
documents are responsive, should be provided in an accompanying index.

8.      Responsive documents must be produced regardless of whether any other person or
entity possesses non-identical or identical copies of the same document.

9.      The Committee requests electronic documents in addition to paper productions. If any
of the requested information is available in machine-readable or electronic form (such as on a
computer server, hard drive, CD, DVD, back up tape, or removable computer media such as
thumb drives, flash drives, memory cards, and external hard drives), you should immediately

                                                7
      Case 1:19-cv-03826-ER Document 51-2 Filed 05/10/19 Page 9 of 13




 consult with Committee staff to determine the appropriate format in which to produce the
 information. Documents produced in electronic format should be organized, identified, and
 indexed electronically in a manner comparable to the organizational structure called for in (6)
 and (7) above.

10.     Documents shall be produced in accordance with the attached Data Delivery
Standards. Alternatively, all documents derived from word processing programs, email
applications, instant message logs, spreadsheets, and wherever else practicable, shall be
produced in text searchable PDF format. Spreadsheets shall also be provided in their native
form. Audio and video files shall be produced in their native format, although picture files
associated with email or word processing programs shall be produced in PDF format along
with the document it is contained in or to which it is attached.

11.    Other than native files produced along with TIFF images in accordance with the
attached Data Delivery Standards, every page of material produced to the Committee, whether
from paper files or as a text searchable PDF, must contain a unique Bates number. All files
produced in PDF fonnat shall be named according to the Bates range that the file contains (e.g.
YourCo-00001 - YourCo- 00035.pdf).

12.     With respect to the requested wire transfer records, please provide such records in
Excel (.xls) format that is enabled (not "read only" format), with separate columns that show
each wire transfer field, including, but not limited to, the following fields: "Payment Date,"
"Amount," "Ordering Customer" #1 through #4, "Ordering Bank" #1 through #5, "Debiting
ID," "Debiting Address" #1 through #4, "Credit ID," "Credit Address" #1 through #4,
Account Party" #1 through #5, "Ultimate Beneficiary" #1 through #5, "Det_Payment" #1
through #4, and "Bank to Bank" #1 through #6.

13.     If any document responsive to this request was, but no longer is, in your possession,
custody, or control, or has been placed into the possession, custody, or control of any third
party and cannot be provided in response to this request, you should identify the document
(stating its date, author, subject and recipients) and explain the circumstances under which the
document ceased to be in your possession, custody, or control, or was placed in the
possession, custody, or control of a third party.

 14. If any document responsive to this request was, but no longer is, in your possession,
 custody or control, state:

        a. how the document was disposed of;
        b. the name, current address, and telephone number of the person who currently
               has possession, custody or control over the document;
        c. the date of disposition;
        d. the name, current address, and telephone number of each person who authorized
               said disposition or who had or has knowledge of said disposition.

15. If any document responsive to this request cannot be located, describe with particularity
the efforts made to locate the document and the specific reason for its disappearance, destruction
or unavailability.

                                                8
    Case 1:19-cv-03826-ER Document 51-2 Filed 05/10/19 Page 10 of 13




16. If a date or other descriptive detail set forth in this request referring to a document,
communication, meeting, or other event is inaccurate, but the actual date or other descriptive
detail is known to you or is otherwise apparent from the context of the request, you should
produce all documents which would be responsive as if the date or other descriptive detail
were correct.

17. The request is continuing in nature and applies to any newly discovered document,
regardless of the date of its creation. Any document not produced because it has not been
located or discovered by the return date should be produced immediately upon location
or discovery subsequent thereto.

18. You should consult with Committee majority staff regarding the method of delivery
prior to sending any materials.

19. In the event that a responsive document is withheld on any basis, including a claim of
privilege, you should provide a log containing the following information concerning every
such document: (i) the reason the document is not being produced; (ii) the type of document;
(iii) the general subject matter; (iv) the date, author and addressee; (v) the relationship of the
author and addressee to each other; and (vi) any other description necessary to identify the
document and to explain the basis for not producing the document. If a claimed privilege
applies to only a portion of any document, that portion only should be withheld and the
remainder of the document should be produced. As used herein, "claim of privilege" includes,
but is not limited to, any claim that a document either may or must be withheld from
production pursuant to any statute, rule, or regulation.

          (a) Any objections or claims of privilege are waived if you fail to provide an
              explanation of why full compliance is not possible and a log identifying with
              specificity the ground(s) for withholding each withheld document prior to the
              request compliance date.

          (b) Any assertion by a request recipient of any such non-constitutional legal bases for
              withholding documents or other materials, for refusing to answer any deposition
              question, or for refusing to provide hearing testimony, shall be of no legal force
              and effect and shall not provide a justification for such withholding or refusal,
              unless and only to the extent that the Committee (or the chair of the Committee, if
              authorized) has consented to recognize the assertion as valid.

20.     If the request cannot be complied with in full, it should be complied with to the
extent possible, which should include an explanation of why full compliance is not
possible.

21.    Upon completion of the document production, you must submit a written certification,
signed by you or your counsel, stating that: (1) a diligent search has been completed of all
documents in your possession, custody, or control which reasonably could contain responsive
documents; (2) documents responsive to the request have not been destroyed, modified,
removed, transferred, or otherwise made inaccessible to the Committee since the date of

                                                9
    Case 1:19-cv-03826-ER Document 51-2 Filed 05/10/19 Page 11 of 13




receiving the Committee's request or in anticipation of receiving the Committee's request;
and (3) all documents identified during the search that are responsive have been produced to
the Committee, identified in a log provided to the Committee, as described in (18) above, or
identified as provided in (12), (13) or (14) above.

22. When representing a witness or entity before the Committee in response to a document
request or request for transcribed interview, counsel for the witness or entity must promptly
submit to the Committee a notice of appearance specifying the following: (a) counsel's name,
firm or organization, and contact information; and (b) each client represented by the counsel
in connection with the proceeding. Submission of a notice of appearance constitutes
acknowledgement that counsel is authorized to accept service of process by the Committee on
behalf of such client(s), and that counsel is bound by and agrees to comply with all applicable
House and Committee rules and regulations.




                                              10
     Case 1:19-cv-03826-ER Document 51-2 Filed 05/10/19 Page 12 of 13




                                          DEFINITIONS

1.       The term "Deutsche Bank AG" includes, but is not limited to each of its, subsidiaries,
affiliates, branches, divisions, partnerships, properties, groups, special purpose entities, joint
ventures, predecessors, successors, or any other entity in which they have or had a controlling
interest, and any current or former employee, officer, director, shareholder, partner, member,
consultant, senior manager, manager, senior associate, staff employee, independent contractor,
agent, attorney or other representative of any of those entities.

2.      Each entities listed in items 1 and 6 above includes, but is not limited to, each of its
parents, subsidiaries, affiliates, branches, divisions, partnerships, properties, groups, special
purpose entities, joint ventures, predecessors, successors, or any other entity in which they have
or had a controlling interest, and any current or former employee, officer, director, shareholder,
partner, member, consultant, senior manager, manager, senior associate, staff employee,
independent contractor, agent, attorney or other representative of any of those entities.

3.      The term "documents in your possession, custody or control" means (a) documents that
are in your possession, custody, or control, whether held by you or your past or present agents,
employees, or representatives acting on your behalf; (b) documents that you have a legal right to
obtain, that you have a right to copy, or to which you have access; and (c) documents that have
been placed in the possession, custody, or control of any third party.

4.       The term "document" means any written, recorded, or graphic matter of any nature
whatsoever, regardless of how recorded, and whether original or copy, including, but not limited
to, the following: agreements; papers; memoranda; correspondence; reports; studies; reviews;
analyses; graphs; diagrams; photographs; charts; tabulations; presentations; marketing materials;
working papers; records; records of interviews; desk files; notes; letters; notices; confirmations;
telegrams; faxes, telexes, receipts; appraisals; interoffice and intra office communications;
electronic mail (e-mail) and attachments; electronic messages; text messages; contracts; cables;
recordings, notations or logs of any type of conversation, telephone call, meeting or other
communication; bulletins; printed matter; computer printouts; teletype; invoices; transcripts;
audio or video recordings; statistical or informational accumulations; data processing cards or
worksheets; computer stored and/or generated documents; computer databases; computer disks
and formats; machine readable electronic files, data or records maintained on a computer; instant
messages; diaries; questionnaires and responses; data sheets; summaries; minutes; bills;
accounts; estimates; projections; comparisons; messages; correspondence; electronically stored
information and similar or related materials. A document bearing any notation not a part of the
original text is to be considered a separate document. A draft or non-identical copy is a separate
document within the meaning of this term.

5.      The term "immediate family" means any parent, spouse, child, step child, daughter-in-
law, or son-in-law.

6.       The term "administrator or controlling party" means any individual, organization, or
entity that established, managed, administered, represented, served as signatory for, or engaged
in any transaction on behalf of, or in any way had control over any of, or any account or assets
of, the entities identified in or responsive to any of the items above.


                                                11
     Case 1:19-cv-03826-ER Document 51-2 Filed 05/10/19 Page 13 of 13




7.        The term "entity" means a corporation, partnership, limited partnership, limited liability
company, joint venture, business trust, or any other form or organization by which business or
financial transactions are carried out.

8.       The term "communication" means each manner or means of disclosure or exchange of
information, regardless of means utilized, whether oral, electronic, by document or otherwise,
and whether face to face, in meetings, by telephone, mail, telex, facsimile, computer,
discussions, releases, delivery, or otherwise.

9.        The terms "and" and "or" shall be construed broadly and either conjunctively or
disjunctively to bring within the scope of this subpoena any information which might otherwise
be construed to be outside its scope. The singular includes plural number, and vice versa. The
masculine includes the feminine and neuter genders.

10.     The terms "person" or "persons" mean natural persons, firms, partnerships,
associations, limited liability corporations and companies, limited liability partnerships,
corporations, subsidiaries, divisions, departments, joint ventures, proprietorships, syndicates,
other legal, business or government entities, or any other organization or group of persons, and
all subsidiaries, affiliates, divisions, departments, branches, and other units thereof.

 11. The terms "referring" "related" "relating" or "concerning," with respect to any given
 subject, mean anything that constitutes, contains, embodies, reflects, identifies, states, refers to,
 deals with, or is in any manner whatsoever pertinent to that subject

 12. The term "employee" means agent, borrowed employee, casual employee, consultant, de
 facto employee, joint adventurer, loaned employee, part-time employee, permanent employee,
 provisional employee, contract employee, contractor, or any other type of service provider.




                                                  12
